Title: Joseph Dougherty to Thomas Jefferson, 5 May 1810
From: Dougherty, Joseph
To: Jefferson, Thomas


          
            Dear sir
             
                     Washington 
                     May 
                        6 5th–10
          
            This moment the President requests me to go below Alexa for four merino sheep, a ewe and ram for yourself and the same for him:
          I have just time before I go to let you know that I am ready and willing to render you any services in my power and will win wait your instructions— 
		  
          
            your Humble servt
            
                  Jos Dougherty
          
        